—Order, Supreme Court, New York County (Salvador Collazo, J.), entered April 24, 1997, denying the motion of defendant Co-Star Construction Co., Inc. to vacate the default judgment entered against it on June 18, 1996, unanimously affirmed, without costs.
Even if we were to conclude that defendant had provided a reasonable excuse for its default, we would nonetheless affirm the denial of defendant’s motion for its vacatur in light of defendant’s failure to demonstrate a meritorious defense. The affidavit of defendant’s president, unsupported by any documentary proof, constitutes no more than a general denial of plaintiff’s allegations, and, as such, provides no basis upon which to conclude that there is merit to the defense defendant *25would assert (see, Peacock v Kalikow, 239 AD2d 188, 189-190). Concur — Sullivan, J. P., Rosenberger, Rubin and Williams, JJ.